


EXHIBIT 10.66

 

SCHEDULE OF OMITTED DETAILS

 

The following schedule presents the terms omitted from the Form of Employment
Letter filed as Exhibit 10.66 to the Annual Report on Form 10-K for the fiscal
year ended May 31, 2003, filed by Liberate Technologies.  The following
information omitted from the exhibit appears in the address line and first full
paragraph of each executive officer’s Employment Letter:

 

Name:  David Lockwood

Initial Title:  Strategic Consultant

Executive Title:  Chief Executive Officer and Chairman of the Board of Directors

 

Name:  Gregory S. Wood

Initial Title:  Financial Consultant

Executive Title:  Chief Financial Officer and Executive Vice President

 

Name:  Patrick Nguyen

Initial Title:  Financial Consultant

Executive Title:  Executive Vice President — Corporate Development

 

 

 

--------------------------------------------------------------------------------


 

 

LIBERATE

 

 

[NAME]

[ADDRESS]

 

 

Dear _____________:

 

We are pleased to offer you employment as [ INITIAL TITLE ] for Liberate
Technologies, becoming [ EXECUTIVE TITLE ] upon Liberate’s submission of its
delinquent public filings.  Your annual salary will be $250,000, less applicable
withholding.  Your bonus will be determined by the Compensation Committee of
Liberate’s Board of Directors, with timing and criteria to be mutually agreed. 
Your starting date will be March 14, 2003.

 

As an employee of Liberate Technologies, you will be eligible to participate in
a number of company-sponsored benefits, including health and medical benefits. 
Subject to the approval of Liberate’s Board of Directors or its Compensation
Committee, Liberate will grant you an option to purchase 1.3 million shares of
Liberate common stock at today’s closing fair market value per share.  As a
condition of your receipt of the option grant, you will confirm your investment
experience, your status as an “accredited investor”, your receipt of all
information you consider necessary and appropriate to make an investment
decision, and any other representations appropriate under the securities laws. 
The option will vest monthly in equal increments upon the completion of each of
the next 48 months of service.  The option is granted outside of Liberate’s 1999
Equity Incentive Plan (the “Plan”) and its related agreements, but will be
governed by the terms of the Plan, except that the Board and the Compensation
Committee commit not to invoke Article 18.1(b) of the Plan, so that Article 18
will apply only if Liberate’s independent auditors (and if they are not able to
perform this evaluation, another nationally recognized accounting firm selected
by Liberate) determines that you would receive a greater after-tax benefit if it
reduced any payment or option vesting acceleration. Liberate will file an S-8
registration statement covering the exercise of the option as soon as reasonably
practical following its filing of its delinquent public filings.

 

The option will vest fully in the event of a Change in Control (as defined in
the Employee Retention Agreement entered into concurrently herewith between you
and Liberate) of Liberate in which the acquiring or surviving entity fails
within ten days prior to the closing thereof to make a written offer to you of
continued employment for a period of at least one year that is located within 20
miles of your present location and has equal or greater: (i) responsibilities,
title, and reporting relationship in the surviving entity and parent; (ii) total
compensation (including salary, bonus and equity incentives); and (iii) office
and support arrangements, and staff.  As a condition of any such accelerated
vesting, you and Liberate will sign a mutual waiver of claims (as set forth in
the Employee Retention Agreement between the parties) at the time of the
acceleration.  In addition, in the event of a Change in Control that is followed
within one year by your Actual or Constructive Termination (as defined in the
Employee Retention Agreement), Liberate will pay you an amount equal to twice
the sum of your total taxable compensation received in the prior fiscal year,
with a minimum of $500,000 and up to a maximum of $750,000.

 

Your employment with Liberate is not for a specific term and can be terminated
by you or by Liberate at any time for any reason, with or without cause.  (We do
ask employees, to the extent possible, to give us notice if they intend to
resign.)  Additionally, Liberate may take any other employment action at any
time for any reason.  This offer is contingent upon your executing Liberate’s
Proprietary Information Agreement, and providing legally required proof of your
identity and eligibility to work in the United States.

 

We make every effort to maintain a great and rewarding work environment.  If,
however, a dispute arises, you and we agree to waive trial before a judge or
jury and to arbitrate with the JAMS arbitration service any dispute relating to
this agreement or to your recruitment, employment, or termination, except for
claims relating to worker’s compensation benefits, unemployment insurance, or
intellectual property rights.  The arbitrator’s decision will include written
findings of fact and law and will be final and binding except to the extent that
judicial review is required by law.  The American Arbitration Association’s
National Rules for the Resolution of Employment

 

 

2

--------------------------------------------------------------------------------


 

Disputes will govern the arbitration, except that the arbitrator will allow
discovery authorized by the California Arbitration Act and any additional
discovery necessary to vindicate a claim or defense.  The arbitrator may award
any remedy that would be available from a court of law.  You may choose to hold
the arbitration either in San Mateo County, California or the county where you
worked when the arbitrable dispute first arose.  You and we will share the
arbitration costs equally (except that we will pay the arbitrator’s fee and any
other cost unique to arbitration) and each party will pay its own attorney’s
fees except as required by law.  If either of us files any legal action or
proceeding about a non-arbitrable matter, it will be instituted in a state or
federal court located in Santa Clara or San Mateo County, California, and we and
you submit to the personal jurisdiction of, and agree that venue is proper in,
these courts.

 

To confirm your acceptance of this employment agreement, please sign and date
this letter in the space provided below and return it to Temre Jenkins.  A
duplicate original is enclosed for your records.  This letter and the
Proprietary Information Agreement set forth the terms of your employment with
Liberate.  This agreement supersedes any prior representations or agreements
between us, and it may be modified only by a document signed by you and by
Liberate’s Chief Executive Officer.  This offer, if not accepted, will expire on
March 21, 2003

 

Sincerely,

 

 

 

Liberate Technologies

By:

 

Mitchell Kertzman

 

 

Chief Executive Officer

 

I agree to and accept employment with Liberate Technologies on the terms set
forth in this agreement.

 

 

 

 

 

[NAME]

 

Date: March 14, 2003

 

 

 

3

--------------------------------------------------------------------------------
